DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation “acquisition section”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “acquisition section” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“acquisition section” appears to be hardware including a processor and memory (par [0023] of the specification).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Matsumoto (US 10984232) in view of Fan et al. (US 20170025096).
Regarding claim 1, Matsumoto teaches a display device comprising: 
an acquisition section configured to acquire information for displaying a display element including a character (fig. 7b); and 
a processor configured to scroll display a plurality of the display elements (712 in fig. 7b), wherein compared with a number of characters displayed in a plurality of the display elements in a first state being not scrolled, the processor reduces a number of characters displayed in a plurality of the display elements in a second state being scrolled by starting scroll from the first state.

Fan teaches wherein compared with a number of characters displayed in a plurality of the display elements in a first state being not scrolled, the processor reduces a number of characters displayed in a plurality of the display elements in a second state being scrolled by starting scroll from the first state (p0039: information items is collapsed as a summary information item with a length of characters less than a length of characters displayed in the first display mode in the scrolling direction of the scrolling operation and fig. 4 and 5, p0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsumoto, and to include wherein compared with a number of characters displayed in a plurality of the display elements in a first state being not scrolled, the processor reduces a number of characters displayed in a plurality of the display elements in a second state being scrolled by starting scroll from the first state, in order for quick browsing of content displayed on a computing device without missing important information suggested by Fan (p0005).

Regarding claim 6, Matsumoto in view of Fan teaches the display device according to claim 1, wherein compared with a number of characters displayed in a plurality of the display elements in a third state having a scroll speed lower than in the second state, the processor reduces a number of characters displayed in a plurality of the display elements in the second state (Fan: p0037: scrolling speed associated with the scrolling operation exceeding a threshold, the first display mode is switched to a second display).
The rational applied to the rejection of claim 1 has been incorperated herein.

Claim 8 has  been analyzed and rejected with regard to claim 1 and in accordance with Fan’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0005). 

Claims 2-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Fan as applied to claim 1 above, and further in view of Ranjan et al. (US 20190089193).
Regarding claim 2, Matsumoto in view of Fan teaches the display device according to claim 1, wherein the display element includes a plurality of items including the character (Fan: summary information items are displayed in a floating window and the original information items and fig. 5), failed to teach compared with a number of the items having the character displayed in the first state, the processor reduces a number of the items having the character displayed in the second state.
Ranjan teaches compared with a number of the items having the character displayed in the first state, the processor reduces a number of the items having the character displayed in the second state (p0100: if the displayed items are not shrunken, one or more items may be pushed off the display, and the user may have to scroll to see certain information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsumoto in view of Fan, to include compared with a number of the items having the character displayed in the first state, the processor reduces a number of the items having the character displayed in the second state, in order to display items on the different device with different size of screen.

Regarding claim 3, Matsumoto in view of Fan teaches the display device according to claim 2, wherein compared with a number of the items having the character displayed in a third state having a scroll speed lower than in the second state, the processor reduces a number of items having the character displayed in the second state (Fan: p0037: scrolling speed associated with the scrolling operation exceeding a threshold, the first display mode is switched to a second display).
The rational applied to the rejection of claim 1 has been incorperated herein.

Regarding claim 4, Matsumoto in view of Fan and Ranjan teaches the display device according to claim 1, wherein compared with a number of the display elements having the character displayed in the first state, the processor reduces a number of the display elements having the character displayed in the second state (Ranjan: p0100).
The rational applied to the rejection of claim 3 has been incorporated herein.

Regarding claim 5, Matsumoto in view of Fan and Ranjan teaches the display device according to claim 4, wherein compared with a number of the display elements having the character displayed in a third state having a scroll speed lower than in the second state, the processor reduces a number of the display elements having the character displayed in the second state(Ranjan: p0100).
The rational applied to the rejection of claim 3 has been incorporated herein.

Regarding claim 7, Matsumoto in view of Fan and Ranjan teaches the display device according to claim 1, wherein compared with a size of the character displayed in a plurality of the display elements in the first state, the processor enlarges a size of the character displayed in a plurality of the display elements in the second state (Ranjan: p0100).
The rational applied to the rejection of claim 3 has been incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677